DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 1, 11 and 20 are amended.
Claim(s) 2, 3, 12 and 13 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23rd, 2021 was filed after the mailing date of the Non-Final office action on January 26th, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant’s amendment to the title of the disclosure filed March 18th, 2021 is descriptive and being considered. The objection is withdrawn.

Claim Objections
Applicant’s amendment of clam 20 to overcome an objection under minor informalities is being considered. The objection is withdrawn.

Response to Arguments
Applicant’s arguments (see remarks pages 10-11 of 17) filed March 18th, 2021 with respect to rejection of claim(s) 1-19 under 35 U.S.C. § 112(b) have been fully considered and are persuasive. The rejection is withdrawn.

Applicant’s arguments (see remarks pages 11-16 of 17) filed March 18th, 2021 with respect to rejection of claim(s) 1-9 and 11-20 under 35 U.S.C. § 103 have been fully considered moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-9, 11 and 14-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Jeong et al. (US 2015/0282083 A1) hereinafter “Jeong” in view of Kwon (US 2015/0092707 A1).

Regarding Claims 1 and 11,
	Jeong discloses a discontinuous reception (DRX) management apparatus [see fig(s). 1 & 2, pg. 3, ¶46 lines 1-9, an eNB or base station (BS)], comprising:
	at least one processor [see fig(s). 1 & 2, pg. 13, ¶243 lines 1-8, processing hardware];
	and a memory coupled to the at least one processor [see fig(s). 1 & 2, pg. 13, ¶243 lines 1-8, a memory connected to the processing hardware via a bus], wherein the at least one processor is configured to [see fig(s). 1 & 2, pg. 13, ¶243 lines 1-8, the processing hardware being implemented to]:
	determine that a terminal has a voice service [see fig. 9: Step “913”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, determine service priority for transmission of a data packet corresponding to a UE providing VoLTE (voice) service]. 
	Jeong does not explicitly teach “in accordance with determining that the terminal has the voice service based on a first message received by the apparatus, set up a default bearer for the terminal without activating a DRX function of the terminal”.
	However Kwon discloses in accordance with determining that the terminal has the voice service based on a first message received by the apparatus [see pg. 4, ¶67 lines 1-11, If a user starts to use a service in which a QoS is not ensured by a default bearer, e.g., a VoD service, while the user is using a service (e.g., an internet, etc.) through the default bearer], set up a default bearer for the terminal [see pg. 4, ¶68 lines 1-11, generating a dedicated bearer on-demand configured with different QoS from a QoS configured for an existing bearer] without activating a DRX function of the terminal [see fig. 15A, pg. 7, “table 1”, ¶116 lines 3-8, the eNB configures with each of the secondary serving cells for the UE in order to selectively apply or ignore activation/deactivation indicators (i.e. a DRX command) of secondary serving cells in the activation/deactivation MAC CE message to the UE].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “in accordance with determining that the terminal has the voice service based on a first message received by the apparatus, set up a default bearer for the terminal without activating a DRX function of the terminal” as taught by Kwon in the system of Jeong for performing activation/deactivation of a secondary serving cell when a user equipment is connected to two different base stations supporting a dual connectivity in a wireless communication system [see Kwon pg. 1, ¶3 lines 1-6].

Regarding Claims 2 and 12,
	The combined system of Jeong and Kwon discloses the apparatus according to claim 11 [see fig(s). 1 & 2, pg. 3, ¶46 lines 1-9, the eNB or base station (BS)].
	Jeong further discloses wherein the at least one processor is further configured to [see pg. 13, ¶243 lines 1-8, the processing hardware is implemented to], before the set up of the voice bearer for the terminal [see fig. 9: Step “913”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, when authenticating if the data packet is included in a bearer having QCI #1 or QCI #5 for providing the VoLTE (voice) service]:
	set up a default bearer for the terminal [see fig. 9: Step “913”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, also authenticating if an EPS bearer including the data packet is a bearer having an urgent ARP]; and 
	skipping activating the DRX function of the terminal during the set up of the default bearer for the terminal [see fig. 9: Step “917”, pg. 7, ¶118 lines 7-10, and delaying transmission of the data packet If the number of data packets stored in the queue is less than or equal to the queue threshold].

Regarding Claims 3 and 13,
	The combined system of Jeong and Kwon discloses the apparatus according to claim 11 [see fig(s). 1 & 2, pg. 3, ¶46 lines 1-9, the eNB or base station (BS)].
	Jeong further discloses wherein the at least one processor is further configured to [see pg. 13, ¶243 lines 1-8, the processing hardware is implemented to], when the apparatus has activated the DRX function of the terminal before the set up of the voice bearer for the terminal [see fig. 9: Step “905”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, during the transmission of the data packet for providing VoLTE (voice) service to the corresponding UE]:
	send a message for deactivating the DRX function of the terminal to the terminal [see fig. 9: Step “905”, pg. 7 ¶118 lines 4-7, transmit the data packet to the corresponding terminal for preventing data packet loss].

Regarding Claims 4 and 14,
	The combined system of Jeong and Kwon discloses the apparatus according to claim 11 [see fig(s). 1 & 2, pg. 3, ¶46 lines 1-9, the eNB or base station (BS)].
	Jeong further discloses wherein the at least one processor is further configured to [see pg. 13, ¶243 lines 1-8, the processing hardware is implemented to]:
	receive a radio resource control (RRC) connection request message sent by the terminal [see pg. 4, ¶64 lines 14-16, receive a request for resource allocation from a terminal (UE) “300”], wherein the RRC connection request message [see pg. 4, ¶64 lines 14-16, the request for resource allocation] comprises a cause value [see pg. 4, ¶65 lines 1-9, includes a low power mode indicator], and the cause value is used to indicate a cause for initiating an RRC connection request [see pg. 4, ¶65 lines 1-9, the low power mode indicator is received by the eNB in an RRC connection setup complete message when the UE “300” determines to enter the low power mode] ; and 
	determine [see fig. 9: Step “913”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, determine], based [see pg. 4, ¶65 lines 1-9, related to the low power mode indicator], that the terminal has the voice service [see fig. 9: Step “913”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, the service priority for transmission of a data packet corresponding to the UE for providing VoLTE (voice) service].

Regarding Claims 5 and 15,
	The combined system of Jeong and Kwon discloses the apparatus according to claim 14 [see fig(s). 1 & 2, pg. 3, ¶46 lines 1-9, the eNB or base station (BS)].
	Jeong further discloses wherein the at least one processor is further configured to [see pg. 13, ¶243 lines 1-8, the processing hardware is implemented to]: 
	when the cause value [see pg. 3, ¶64 lines 1-3, the low power mode indicator] is a voice call mobile originator [see pg. 4, ¶65 lines 1-9, an indicator indicating that the UE “300” is to operate in the low power mode], determine that the terminal has the voice service [see fig. 9: Step “913”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, determine service priority for transmission of a data packet corresponding to a UE for providing VoLTE (voice) service].

Regarding Claims 6 and 16,
	The combined system of Jeong and Kwon discloses the apparatus according to claim 11 [see fig(s). 1 & 2, pg. 3, ¶46 lines 1-9, the eNB or base station (BS)].
	Jeong further discloses wherein the at least one processor is further configured to [see pg. 13, ¶243 lines 1-8, the processing hardware is implemented to]:
	receive a paging message of the terminal from a core network [see fig. 5: Step “508”, pgs. 4-5, ¶82 lines 5-7, in case of an urgent service requiring an immediate response of the UE “500”, receive a paging message from MME “520”], wherein the paging message comprises indication information [see pgs. 4-5, ¶82 lines 5-7, the paging message consists indicating information], and the indication information is used to indicate [see pgs. 4-5, ¶82 lines 5-7, the information indicating that an immediate response is required] that the terminal has the voice service [see fig. 9: Step “913”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, of a service priority for transmission of a data packet corresponding to a UE for providing VoLTE (voice) service]; and 
	determine [see fig. 9: Step “913”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, determine service priority for transmission of a data packet corresponding to a UE for providing VoLTE (voice) service], based on the indication information [see pgs. 4-5, ¶82 lines 5-7, the indicating information], that the terminal has the voice service [see fig. 9: Step “913”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, service priority for transmission of a data packet corresponding to a UE for providing VoLTE (voice) service].

Regarding Claims 7 and 17,
	The combined system of Jeong and Kwon discloses the apparatus according to claim 16 [see fig(s). 1 & 2, pg. 3, ¶46 lines 1-9, the eNB or base station (BS)].
	Jeong further discloses wherein the at least one processor is further configured to [see pg. 13, ¶243 lines 1-8, the processing hardware is implemented to]: 
	when determining that a paging priority is a first paging priority [see fig. 6: Step “607”, pg. 5, ¶90 lines 1-3, the MME determines whether paging for a high-priority service is required], determine that the terminal has the voice service [see fig. 9: Step “913”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, determine service priority for transmission of a data packet corresponding to a UE for providing VoLTE (voice) service], wherein the first paging priority is a specified paging priority [see fig. 6: Step “607”, pg. 5, ¶90 lines 1-3, the paging for a high-priority] used to indicate [see pgs. 4-5, ¶82 lines 5-7, the information indicating that an immediate response is required] that the terminal has the voice service [see fig. 9: Step “913”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, of a service priority for transmission of a data packet corresponding to a UE for providing VoLTE (voice) service].

Regarding Claims 8 and 18,
	The combined system of Jeong and Kwon discloses the apparatus according to claim 16 [see fig(s). 1 & 2, pg. 3, ¶46 lines 1-9, the eNB or base station (BS)].
	Jeong further discloses wherein the indication information is a voice terminal indication information element [see pgs. 4-5, ¶82 lines 10-13, an immediate response flag], and the at least one processor is further configured to [see pg. 13, ¶243 lines 1-8, the processing hardware is implemented to]: 
	when determining that the paging message [see fig. 6: Step “607”, pg. 5, ¶90 lines 1-3, the MME determines whether paging for a high-priority service is required] comprises the voice terminal indication information element [see pgs. 4-5, ¶82 lines 10-13, consists of an immediate response flag], determine that the terminal has the voice service [see fig. 9: Step “913”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, determine service priority for transmission of a data packet corresponding to a UE for providing VoLTE (voice) service].

Regarding Claims 9 and 19,
	The combined system of Jeong and Kwon discloses the apparatus according to claim 11 [see fig(s). 1 & 2, pg. 3, ¶46 lines 1-9, the eNB or base station (BS)].
	Jeong further discloses wherein the at least one processor is further configured to [see pg. 13, ¶243 lines 1-8, the processing hardware is implemented to]:
	receive an initial context setup request message [see pg. 4, ¶64 lines 14-16, receive a request for resource allocation from a terminal (UE) “300”], wherein the initial context setup request message [see pg. 4, ¶64 lines 14-16, the request for resource allocation from a terminal (UE) “300”] comprises an indication information element [see pgs. 4-5, ¶82 lines 10-13, an immediate response flag], and the indication information element is used to indicate [see pgs. 4-5, ¶82 lines 5-7, the information indicating that an immediate response is required] that the terminal has the voice service [see fig. 9: Step “913”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, of a service priority for transmission of a data packet corresponding to a UE for providing VoLTE (voice) service]; and 
	determine [see fig. 9: Step “913”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, determine], based on the indication information element [see pgs. 4-5, ¶82 lines 10-13, from the immediate response flag], that the terminal has the voice service [see fig. 9: Step “913”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, service priority for transmission of a data packet corresponding to a UE for providing VoLTE (voice) service].

Regarding Claim 20,
	Jeong discloses a non-transitory computer-readable storage medium [see pg. 13, ¶243 lines 1-8, a memory], storing:
	a program [see pg. 13, ¶243 lines 1-8, storing program or code], wherein when being executed by a processor [see pg. 13, ¶243 lines 1-8, to be implemented by processing hardware], the following steps are performed [see pg. 13, ¶243 lines 1-8, for executing the steps of]:
	determining that a terminal has a voice service [see fig. 9: Step “913”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, determine service priority for transmission of a data packet corresponding to a UE providing VoLTE (voice) service].
	Jeong does not explicitly teach “in accordance with determining that the terminal has the voice service based on a first message received by the processor, setting up, by the processor, a default bearer for the terminal without activating a DRX function of the terminal”.
	However Kwon discloses in accordance with determining that the terminal has the voice service based on a first message received by the processor [see pg. 4, ¶67 lines 1-11, If a user starts to use a service in which a QoS is not ensured by a default bearer, e.g., a VoD service, while the user is using a service (e.g., an internet, etc.) through the default bearer], setting up [see pg. 4, ¶67 lines 1-11, generating], by the processor [see pg. 4, ¶67 lines 1-11, by the UE], a default bearer for the terminal [see pg. 4, ¶68 lines 1-11, a dedicated bearer on-demand configured with different QoS from a QoS configured for an existing bearer] without activating a DRX function of the terminal [see fig. 15A, pg. 7, “table 1”, ¶116 lines 3-8, eNB configures with each of the secondary serving cells for the UE in order to selectively apply or ignore activation/deactivation indicators (i.e. a DRX command) of secondary serving cells in the activation/deactivation MAC CE message to the UE].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “in accordance with determining that the terminal has the voice service based on a first message received by the processor, setting up, by the processor, a default bearer for the terminal without activating a DRX function of the terminal” as taught by Kwon in the system of Jeong for performing activation/deactivation of a secondary serving cell when a user equipment is connected to two different base stations supporting a dual connectivity in a wireless communication system [see Kwon pg. 1, ¶3 lines 1-6].

Claim 10 is rejected under 35 U.S.C. §103 as being unpatentable over Jeong in view of                  Kwon and in further view of Jeong et al. (US 2015/0358477 A1) hereinafter “Jeong ‘477”.

Regarding Claim 10,
	The combined system of Jeong and Kwon discloses the method according to claim 1 [see fig. 9, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, a method or flowchart illustrating a control flow in which an eNB transmits downlink data to a UE in an RRC connected state in a mobile communication system], wherein [see fig. 9: Step “913”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, during], in response to the base station setting up the default bearer for the terminal [see fig. 9: Step “913”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, the authentication if the data packet is included in a bearer having QCI #1 or QCI #5 for providing the VoLTE (voice) service], the determining [see fig. 9: Step “913”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, determining], by the base station [see fig(s). 1 & 2, pg. 3, ¶46 lines 1-9, by the eNB or base station (BS)], that the terminal has the voice service [see fig. 9: Step “913”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, the service priority for transmission of a data packet corresponding to a UE for providing VoLTE (voice) service] comprises: 
	in response to determining [see fig. 9: Step “913”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, when determining] that information carried on the default bearer [see fig. 9: Step “913”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, if an EPS bearer including the data packet is a bearer having an urgent ARP], determining [see fig. 9: Step “913”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, determine], by the base station [see fig(s). 1 & 2, pg. 3, ¶46 lines 1-9, by the eNB or base station (BS)], that the terminal has the voice service [see fig. 9: Step “913”, pg. 7, ¶116 lines 1-7; ¶117 lines 1-6, the service priority for transmission of a data packet corresponding to a UE for providing VoLTE (voice) service].
	Neither Jeong nor Kwon explicitly teach “Session Initiation Protocol SIP” signaling.
	However Jeong ‘477 teaches Session Initiation Protocol SIP signaling [see pg. 7, ¶81 lines 8-11, a Session Initiation Protocol (SIP) message].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “Session Initiation Protocol SIP” signaling as taught by Jeong ‘477 in the combined system of Jeong and Kwon for seamlessly providing the user with voice service without call loss even when the UE roams between a VoLTE area and a non-VoLTE area [see Jeong ‘477, pg. 3, ¶33 lines 1-5].

Conclusion   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469